Title: Session of Virginia Council of State, 12 June 1778
From: Virginia Council of State
To: 



Friday June 12th 1778


present
John Page Esquire Lieutenant Governor;
Dudley DiggesNathaniel Harrison &
Thomas WalkerJames Madison jr
Esquires

It appearing from satisfactory Information respecting the Case of Toby a negro man Slave belonging to Benjamin Wilkins, now under Sentence of Death by the Court of Prince George County for Burglary that the said Toby is a proper object of Mercy the Board do advise the Lieutenant Governor to grant a pardon in the said Toby’s favour And a pardon issued accordingly.
The Board being of Opinion that a Serjeant & Eight Men will be a sufficient Guard over the public powder in Hanover they do advise the Lieutenant Governor to give orders for the present guard to be reduced to that number & orders were given accordingly.
The Board having purchased a large Cargo of Goods in compliance with a late Resolution of the general assembly, it is become indispensably necessary, not only for the Reception of the said Cargo, but to prevent the Confusion that would arise from its being sold by the Commissary of Stores, to appoint some able & discreet person to take charge & dispose of such Articles as are to be sold to the Inhabitants at large & Robert Prentis esquire of this City offering his Services on this occasion & to furnish four Storehouses for the Reception & safe keeping of the said Cargo & other Cargoes that may be purchased under the said Resolution the Board do agree in consideration of the abilities of the said Robert Prentis & the convenience & fitness of the Storehouses aforesaid to employ him in the said business giving him as a full allowance for his trouble therein at the rate of thirty five pounds per Month & fifteen pounds per Month as rent for his Houses so long as they shall be used by the public; engaging to give him three Months notice before they discontinue the use of them. (Bond executed)
Adjourned till Thursday next 10 oClock.
Signed  John Page
Dudley Digges
Thomas Walker
Nathl Harrison
James Madison
